 



Exhibit 10(j)(3)
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2003 STOCK OPTION AND INCENTIVE EQUITY PLAN
(EFFECTIVE AS OF OCTOBER 30, 2007)
(Does Not Reflect Any Stock Splits or Stock Dividends)
1.00 PURPOSE
This Plan is intended to foster and promote the long-term financial success of
the Company and to materially increase shareholder value by [1] providing Key
Employees and Eligible Directors an opportunity to acquire an ownership interest
in the Company, and [2] enabling the Company to attract and retain the services
of outstanding Employees and Eligible Directors upon whose judgment, interest
and special efforts the successful conduct of the Company’s business is largely
dependent.
2.00 DEFINITIONS
When used in this Plan, the following terms have the meanings given to them in
this section unless another meaning is expressly provided elsewhere in this
document or clearly required by the context. When applying these definitions,
the form of any term or word will include any of its other forms.
2.01 Act. The Securities Exchange Act of 1934, as amended.
2.02 Annual Meeting. The annual meeting of the Company’s shareholders.
2.03 Annual Retainer. The annual cash retainer and any other fees paid to each
Eligible Director for service as a member of the Board and as a member of any
Board committees.
2.04 Annual Retainer Deferral Form. The form each Eligible Director must
complete to defer all or a portion of his or her Annual Retainer.
2.05 Award. Any Incentive Stock Option, Nonstatutory Stock Option, Performance
Share, Performance Unit, Restricted Stock, Stock Appreciation Right and Stock
Unit issued under the Plan. During any single Plan Year, no Participant may be
granted SARs affecting more than 150,000 shares of Stock (adjusted as provided
in Section 5.03) and Options affecting more than 150,000 shares of Stock
(adjusted as provided in Section 5.03), including Options and SARs that are
cancelled [or deemed to have been cancelled under Treas. Reg.
§1.162-27(e)(2)(vi)(B)] during the Plan Year issued.
2.06 Award Agreement. The written agreement between the Company and each
Participant that describes the terms and conditions of each Award.

 



--------------------------------------------------------------------------------



 



2.07 Beneficiary. The person a Member designates to receive (or exercise) any
Plan benefits (or rights) that are unpaid (or unexercised) when he or she dies.
A Beneficiary may be designated only by following the procedures described in
Section 14.02; neither the Company nor the Committee is required to infer a
Beneficiary from any other source.
2.08 Board. The Company’s Board of Directors.
2.09 Cause. Unless the Committee specifies otherwise in the Award Agreement,
with respect to any Participant:
[1] Willful failure to substantially perform his or her duties as an Employee
(for reasons other than physical or mental illness) or director after reasonable
notice to the Participant of that failure;
[2] Misconduct that materially injures the Company or any Subsidiary;
[3] Conviction of, or entering into a plea of nolo contendere to, a felony; or
[4] Breach of any written covenant or agreement with the Company or any
Subsidiary.
2.10 Change in Control.
The occurrence of any of the following events:
[1] The members of the Board on November 8, 2002 (“Incumbent Directors”) cease
for any reason other than death to constitute at least a majority of the members
of the Board, provided that any director whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the then Incumbent Directors also will be treated as an Incumbent
Director; or
[2] Any “person,” including a “group” [as such terms are used in Act §§13(d) and
14(d)(2), but excluding the Company, any of its Subsidiaries, any employee
benefit plan of the Company or any of its Subsidiaries or Hagedorn Partnership,
L.P. or any party related to Hagedorn Partnership, L.P. as determined by the
Committee] becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing more
than 30 percent of the combined voting power of the Company’s then outstanding
securities; or
[3] The adoption or authorization by the shareholders of the Company of a
definitive agreement or a series of related agreements [a] for the merger or
other business combination of the Company with or into another entity in which
the shareholders of the Company immediately before the effective date of such
merger or other business combination own less than 50 percent of the voting
power in such entity; or [b] for the sale or other disposition of all or
substantially all of the assets of the Company; or
[4] The adoption by the shareholders of the Company of a plan relating to the
liquidation or dissolution of the Company; or

-2-



--------------------------------------------------------------------------------



 



[5] For any reason, Hagedorn Partnership, L. P. or any party related to Hagedorn
Partnership, L.P. as determined by the Committee becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing more than 49 percent of the combined voting power of
the Company’s then outstanding securities.
2.11 Change in Control Price. The price per share of Stock paid in conjunction
with any transaction resulting in a Change in Control (as determined in good
faith by the Committee if any part of the offered price is payable other than in
cash) or, in the case of a Change in Control occurring solely by reason of
events not related to a transfer of Stock, the highest Fair Market Value of a
share of Stock on any of the 30 consecutive trading days ending on the last
trading day before the Change in Control occurs.
2.12 Code. The Internal Revenue Code of 1986, as amended, and any regulations
issued under the Code (sometimes referred to as “Treas. Reg.”) and any
applicable rulings issued under the Code.
2.13 Committee. The Board’s Compensation and Organization Committee which also
constitutes a “compensation committee” within the meaning of Treas. Reg.
§1.162-27(c)(4). The Committee will be comprised of at least three persons
[a] each of whom is [i] an outside director, as defined in Treas. Reg.
§1.162-27(e)(3)(i) and [ii] a “non-employee” director within the meaning of
Rule 16b-3 under the Act and [b] none of whom may receive remuneration from the
Company or any Subsidiary in any capacity other than as a director, except as
permitted under Treas. Reg. §1.162-27(e)(3)(ii).
2.14 Company. The Scotts Miracle-Gro Company, an Ohio corporation, and any and
all successors to it.
2.15 Director Option. A Nonstatutory Stock Option granted to an Eligible
Director under Section 6.05.
2.16 Disability. Unless the Committee specifies otherwise in the Award
Agreement:
[1] With respect to any Award other than an Incentive Stock Option, the
Participant’s inability to perform his or her normal duties for a period of at
least six months due to a physical or mental infirmity; or
[2] With respect to an Incentive Stock Option, as defined in Code §22(e)(3).

-3-



--------------------------------------------------------------------------------



 



2.17 Eligible Director. A person who, on an applicable Grant Date [1] is an
elected member of the Board (or has been appointed to the Board to fill an
unexpired term and will continue to serve at the expiration of that term only if
elected by shareholders) and [2] is not an Employee. For purposes of applying
this definition, an Eligible Director’s status will be determined as of the
Grant Date applicable to each affected Award.
2.18 Employee. Any person who, on an applicable Grant Date, is a common law
employee of the Company or any Subsidiary. A worker who is classified as other
than a common law employee but who is subsequently reclassified as a common law
employee of the Company for any reason and on any basis will be treated as a
common law employee only from the date of that determination and will not
retroactively be reclassified as an Employee for any purpose of this Plan.
2.19 Exercise Price. The price at which a Member may exercise an Award.
2.20 Fair Market Value. The value of one share of Stock on any relevant date,
determined under the following rules:
[1] If the Stock is traded on an exchange, the reported “closing price” on the
relevant date, if it is a trading day, otherwise on the next trading day;
[2] If the Stock is traded over-the-counter with no reported closing price, the
mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, otherwise on the next
trading day; or
[3] If neither Section 2.20[1] nor Section 2.20[2] applies, the value as
determined by the Committee through the reasonable application of a reasonable
valuation method, taking into account all information material to the value of
the Company, within the meaning of Code §409A and the Treasury Regulations
promulgated thereunder.
2.21 Freestanding SAR. An SAR that is not associated with an Option and is
granted under Section 10.00.
2.22 Grandfathered Stock Unit. A Stock Unit that was earned and vested (within
the meaning of Treas. Reg. §1.409A-6) as of December 31, 2004.
2.23 Grant Date. The date an Award is granted to a Participant.
2.24 Key Employee. Any Employee who, on any applicable Grant Date, is performing
services the Committee concludes are essential to the Company’s business success
and to whom the Committee has granted an Award.
2.25 Member. Each Participant and Terminated Participant to whom an Award has
been granted and which has not expired under the terms of the Award Agreement or
as provided in Section 11.00.

-4-



--------------------------------------------------------------------------------



 



2.26 Non-Grandfathered NSO. A Nonstatutory Stock Option that (1) was not earned
and vested (within the meaning of Treas. Reg. §1.409A-6) as of December 31, 2004
or (2) was granted on or after January 1, 2005.
2.27 Non-Grandfathered SAR. A Stock Appreciation Right that (1) was not earned
and vested (within the meaning of Treas. Reg. § 1.409A-6) as of December 31,
2004 or (2) was granted on or after January 1, 2005.
2.28 Non-Grandfathered Stock Unit. A Stock Unit that is not a Grandfathered
Stock Unit.
2.29 Nonstatutory Stock Option. Any Option granted under Section 6.00 that is
not an Incentive Stock Option.
2.30 Option. The right granted under the Plan to purchase a share of Stock at a
stated price for a specified period of time. An Option may be either [1] an
Incentive Stock Option or [2] a Nonstatutory Stock Option.
2.31 Participant. Any Key Employee or Eligible Director who has not Terminated.
2.32 Performance Goal. The conditions that must be met before a Key Employee
will earn a Performance Share or Performance Unit.
2.33 Performance Period. The period over which the Committee will determine if
applicable Performance Goals have been met.
2.34 Performance Share. An Award granted under Section 9.00.
2.35 Performance Unit. An Award granted under Section 9.00.
2.36 Plan. The Scotts Miracle-Gro Company Amended and Restated 2003 Stock Option
and Incentive Equity Plan.
2.37 Plan Year. The Company’s fiscal year.
2.38 Restricted Stock. An Award granted under Section 8.00.
2.39 Restriction Period. The period over which the Committee will determine if a
Key Employee has met conditions placed on Restricted Stock; provided such period
will be at least three years.
2.40 Retirement. Unless, the Committee specifies otherwise in the Award
Agreement, the date:
[1] A Key Employee Terminates on or after the earlier of [a] reaching age 62 or
[b] with the Committee’s approval, reaching age 55 and completing at least
10 years of service as an Employee; or
[2] An Eligible Director Terminates as a Board member after having been a Board
member for at least one full term.

-5-



--------------------------------------------------------------------------------



 



For purposes of applying this definition, a Participant’s status will be
determined as of the Grant Date applicable to each affected Award.
2.41 Stock. A common share, without par value, issued by the Company.
2.42 Stock Appreciation Right (or “SAR”). An Award granted under Section 10.00
that is a Tandem SAR or a Freestanding SAR.
2.43 Stock Unit. A right to receive payment of the Fair Market Value of a share
of Stock as provided in Section 7.00.
2.44 Subsidiary. Any corporation, partnership or other form of unincorporated
entity of which the Company owns, directly or indirectly, 50 percent or more of
the total combined voting power of all classes of stock, if the entity is a
corporation; or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.
2.45 Tandem SAR. An SAR that is associated with an Option and which expires when
that Option expires or is exercised, as described in Section 10.00.
2.46 Termination or Terminated. Unless the Committee specifies otherwise in the
Award Agreement, [1] cessation of the employee-employer relationship between a
Key Employee and the Company and all Subsidiaries for any reason or
[2] cessation of an Eligible Director’s service on the Board for any reason;
provided, however, that, with respect to any Award subject to Code §409A, such
cessation also must constitute a “separation from service” as defined under
Treas. Reg. §1.409A-1(h).
3.00 PARTICIPATION
3.01 Key Employees.
[1] Consistent with the terms of the Plan and subject to Section 3.02, the
Committee will:
[a] Decide which Key Employees may become Participants;
[b] Decide which Key Employees will be granted Awards; and
[c] Specify the type of Award to be granted and the terms upon which an Award
will be granted.
[2] The Committee may establish different terms and conditions:
[a] For each type of Award;

-6-



--------------------------------------------------------------------------------



 



[b] For each Key Employee receiving the same type of Award; and
[c] For the same Key Employees for each Award the Key Employee receives, whether
or not those Awards are granted at different times.
3.02 Eligible Directors. Each Eligible Director will [1] become a Participant on
the date he or she becomes an Eligible Director and [2] receive the Awards
described in Sections 6.05 and 7.00 without any further action by the Committee.
However, as of the date an Award is made, the Committee will complete and
deliver an Award Agreement to each affected Eligible Director describing the
terms of the Award.
3.03 Conditions of Participation. Each Participant receiving an Award agrees:
[1] To sign an Award Agreement;
[2] To be bound by the terms of the Award Agreement and the Plan; and
[3] To comply with other conditions imposed by the Committee.
4.00 ADMINISTRATION
4.01 Committee Duties. The Committee is responsible for administering the Plan
and has all powers appropriate and necessary to that purpose. Consistent with
the Plan’s objectives, the Committee may adopt, amend and rescind rules and
regulations relating to the Plan, to the extent appropriate to protect the
Company’s interests and has complete discretion to make all other decisions
(including whether a Participant has incurred a Disability) necessary or
advisable for the administration and interpretation of the Plan. Any action by
the Committee will be final, binding and conclusive for all purposes and upon
all persons.
4.02 Delegation of Ministerial Duties. In its sole discretion, the Committee may
delegate any ministerial duties associated with the Plan to any person
(including employees) that it deems appropriate.
4.03 Award Agreement. At the time any Award is made, the Committee will prepare
and deliver an Award Agreement to each affected Participant. The Award
Agreement:
[1] Will describe:
[a] The type of Award and when and how it may be exercised;
[b] The effect of exercising the Award; and
[c] Any Exercise Price associated with each Award.
[2] To the extent different from the terms of the Plan, will describe:
[a] Any conditions that must be met before the Award may be exercised;

-7-



--------------------------------------------------------------------------------



 



[b] Any objective restrictions placed on Restricted Stock, Performance Shares
and Performance Units and any performance related conditions and Performance
Goals that must be met before those restrictions will be released;
[c] When and how an Award may be exercised; and
[d] Any other applicable terms and conditions affecting the Award.
4.04 Restriction on Repricing. Regardless of any other provision of this Plan,
neither the Company nor the Committee may “reprice” (as defined under rules
issued by the exchange on which the Stock then is traded) any Option without the
prior approval of the shareholders.
5.00 STOCK SUBJECT TO PLAN
5.01 Number of Shares of Stock. Subject to Section 5.03, the number of shares of
Stock subject to Awards under the Plan may not be larger than 1,800,000 of which
up to 300,000 may be issued as Restricted Stock. The shares of Stock to be
delivered under the Plan may consist, in whole or in part, of treasury Stock or
authorized but unissued Stock not reserved for any other purpose.
5.02 Cancelled, Terminated or Forfeited Awards. Any Stock subject to an Award
that, for any reason, is cancelled, terminated or otherwise settled without the
issuance of any Stock or cash may again be granted under the Plan. Any
Performance Share or share of Restricted Stock that has been issued to a
Participant under the Plan and is subsequently forfeited pursuant to the terms
of the Plan or the applicable Award Agreement will be forfeited to and acquired
by the Company as treasury Stock and may again be granted under the terms of the
Plan.
5.03 Adjustment in Capitalization. If there is a Stock dividend or Stock split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of shares, or other similar corporate change affecting Stock, the
Committee will appropriately adjust [1] the number of Awards that may or will be
issued to Participants during a Plan Year, [2] the aggregate number of shares of
Stock available for Awards under Section 5.01 or subject to outstanding Awards
(as well as any share-based limits imposed under this Plan), [3] the respective
Exercise Price, number of shares and other limitations applicable to outstanding
or subsequently issued Awards and [4] any other factors, limits or terms
affecting any outstanding or subsequently issued Awards. Notwithstanding
anything to the contrary in this Section 5.03, an adjustment to a
Non-Grandfathered NSO, a Non-Grandfathered SAR or a Non-Grandfathered Stock Unit
shall be made only to the extent such adjustment complies with the requirements
of Code §409A.

-8-



--------------------------------------------------------------------------------



 



6.00 OPTIONS
6.01 Grant of Options. The Committee may grant Options to Key Employees at any
time during the term of this Plan. Options may be either [1] Incentive Stock
Options or [2] Nonstatutory Stock Options.
6.02 Option Price. Each Option will bear the Exercise Price the Committee
specifies in the Award Agreement. However, [1] in the case of a Nonstatutory
Stock Option, the Exercise Price will not be less than the Fair Market Value of
a share of Stock on the Grant Date and [2] in the case of an Incentive Stock
Option, the Exercise Price [a] will not be less than the Fair Market Value of a
share of Stock on the Grant Date and [b] will be at least 110 percent of the
Fair Market Value of a share of Stock on the Grant Date with respect to any
Incentive Stock Options issued to a Key Employee who, on the Grant Date, owns
[as defined in Code §424(d)] Stock possessing more than 10 percent of the total
combined voting power of all classes of Stock.
6.03 Exercise of Options. Subject to Section 11.00 and any other restrictions
and conditions specified in the Award Agreement and unless the Committee
specifies otherwise in the Award Agreement, Options will be exercisable
according to the following schedule:

      Number of Full Years Beginning
After Grant Date   Cumulative Percentage
Vested       Less than 3
3 or more   0 percent
100 percent

However:
[1] Any fractional share of Stock will be rounded down.
[2] Unless the Committee specifies otherwise in the Award Agreement, no Key
Employee may exercise Options for fewer than the smaller of:
[a] 100 shares of Stock; or
[b] The number of full shares of Stock for which Options are then exercisable.

-9-



--------------------------------------------------------------------------------



 



[3] No Option may be exercised more than ten years after it is granted (five
years in respect of an Incentive Stock Option, if the Key Employee owns [as
defined in Code §424(d)] Stock possessing more than 10 percent of total combined
voting power of all classes of Stock on the Grant Date).
6.04 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary:
[1] No provision of this Plan relating to Incentive Stock Options will be
interpreted, amended or altered, nor will any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Code §422 or,
without the consent of any affected Member, to cause any Incentive Stock Option
to fail to qualify for the federal income tax treatment afforded under Code
§421;
[2] The aggregate Fair Market Value of the Stock (determined as of the Grant
Date) with respect to which Incentive Stock Options are exercisable for the
first time by any Member during any calendar year (under all option plans of the
Company and all Subsidiaries of the Company) will not exceed $100,000 [or other
amount specified in Code §422(d)]; and
[3] No Incentive Stock Option will be granted to any person who is not a Key
Employee on the Grant Date.
6.05 Director Options.
[1] Prior to the 2006 Annual Meeting, on the first business day after each
Annual Meeting, each Eligible Director was issued Director Options to purchase
[a] 5,000 shares of Stock plus [b] 500 shares of Stock, multiplied by the number
of Board committees of which he or she was then a member, plus [c] 1,000 shares
of Stock, multiplied by the number of Board committees of which he or she was
then chairperson. The Director Options issued under this section were reduced
(but not below zero) by any options issued for the same purpose under any other
Company equity plan or program.
[2] Subject to Section 6.05[3], each Director Option may be exercised [a] no
earlier than six months after the Grant Date and [b] no later than the earlier
of [i] ten years after the Grant Date, or [ii] one year after the Eligible
Director Terminates (five years if Termination is because of Retirement).
[3] However:
[a] Any fractional share of Stock will be rounded down; and
[b] Unless the Committee specifies otherwise in the Award Agreement, no Eligible
Director may exercise Director Options for fewer than the smaller of:

      [i] 100 shares of Stock; or

-10-



--------------------------------------------------------------------------------



 



      [ii] The number of full shares of Stock for which Director Options are
then exercisable.

6.06 Payment for Options. Unless the Committee specifies otherwise in the Award
Agreement, the Exercise Price associated with each Option must be paid in cash.
However, the Committee may, in its discretion, develop, and extend to some or
all Members, procedures through which Members may pay an Option’s Exercise
Price, including allowing a Member to tender Stock he or she already has owned
for at least six months before the exercise date, either by actual delivery of
the previously owned Stock or by attestation, valued at its Fair Market Value on
the exercise date, as partial or full payment of the Exercise Price.
6.07 Transferability of Stock. Unless the Committee specifies otherwise in the
Award Agreement, Stock acquired through an Option will be transferable, subject
to applicable federal securities laws, the requirements of any national
securities exchange or system on which shares of Stock are then listed or traded
or any blue sky or state securities laws.
7.00 STOCK UNITS
7.01 Granting Stock Units. Each Eligible Director was permitted to elect, prior
to January 1, 2005, to receive all or a portion of his or her Annual Retainer in
cash or Stock Units under this Plan by returning to the Committee an Annual
Retainer Deferral Form specifying:
[1] The portion (stated in 25 percent increments) of the Annual Retainer to be
converted to Stock Units;
[2] The date Stock Units are to be settled;
[3] Whether Stock Units are to be settled in cash or Stock; and
[4] The period (which may not be longer than 10 years) over which the value of
Stock Units is to be distributed.
If a completed Annual Retainer Deferral Form was not timely received, the
Eligible Director’s Annual Retainer was paid in cash through the Company’s
regular procedures for paying Annual Retainers. Each Eligible Director that
effectively elected to receive Stock Units in lieu of all or a portion of his or
her Annual Retainer received a number of Stock Units calculated by dividing the
dollar amount of Annual Retainer to be received in Stock Units by the Fair
Market Value of a share of Stock on the first trading day following the date of
the Annual Meeting for which the deferred value of the Annual Retainer otherwise
would have been paid and rounded to the next highest whole share of Stock.
7.02 Settling Stock Units.
[1] All Stock Units will be settled as of the earlier of:
[a] The date the Eligible Director Terminates; or

-11-



--------------------------------------------------------------------------------



 



[b] The date the Eligible Director specifies on an Annual Retainer Deferral
Form.
[2] If Stock Units are to be settled in cash, the amount distributed will be
calculated by multiplying the number of Stock Units to be settled in cash by the
Fair Market Value of a share of Stock on the date the Stock Units are settled.
[3] If Stock Units are to be settled in shares of Stock, the number of shares
distributed will equal the whole number of Stock Units to be settled in Stock,
with the Fair Market Value of any fractional share of Stock on the date the
Stock Units are settled distributed in cash.
[4] If an Eligible Director dies before all of his or her Stock Units have been
settled, the value of any unpaid Stock Units will be paid in a lump sum in cash
to his or her Beneficiary.
7.03 Change to Election.
[1] Grandfathered Stock Units. Once filed, elections made on an Annual Retainer
Deferral Form with respect to Grandfathered Stock Units will remain in effect
until changed. Any change to an earlier election relating to Grandfathered Stock
Units must be made by completing and returning another completed Annual Retainer
Deferral Form to the Committee:
[a] If the change relates to the time Grandfathered Stock Units are to be
settled, no later than 12 months before the previously established settlement
date relating to the affected Grandfathered Stock Units; or
[b] If the change relates to the form in which Grandfathered Stock Units are to
be settled, no later than 12 months before the settlement date relating to the
affected Grandfathered Stock Units.
[2] Non-Grandfathered Stock Units.
[a] An Eligible Director may change the time and period over which the
Non-Grandfathered Stock Units are to be settled (based on the choices available
under Section 7.01[2] and [4]) by completing and returning a new Annual Retainer
Deferral Form to the Committee; provided that such change is irrevocable and

-12-



--------------------------------------------------------------------------------



 



meets the following requirements: [i] the change may not take effect until at
least 12 months after the date on which such election is made; [ii] the
settlement date of the Non-Grandfathered Stock Units must be deferred (other
than in respect of a distribution upon death) for a period of not less than five
years from the date the Non-Grandfathered Stock Units were scheduled to be
settled; and [iii] any change affecting a distribution at a specified time (or
pursuant to a fixed schedule) may not be made less than 12 months before the
date the Non-Grandfathered Stock Units were scheduled to be settled.
[b] Once payments relating to Non-Grandfathered Stock Units begin, no changes to
the Eligible Director’s distribution election shall be permitted.
[c] For purposes of this Section 7.03[2], the right to a series of installment
payments shall be treated as the right to a series of separate payments.
8.00 RESTRICTED STOCK
8.01 Restricted Stock Grants. The Committee may grant Restricted Stock to Key
Employees at any time during the term of this Plan.
8.02 Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated until the end of the
applicable Restriction Period. Restricted Stock normally will be held by the
Company as escrow agent during the Restriction Period and will be distributed as
described in Section 8.03. However, at any time during the Restriction Period,
the Committee may, in its sole discretion, issue the Restricted Stock to the Key
Employee in the form of certificates containing a legend describing restrictions
imposed on the Restricted Stock.
8.03 Removal of Restrictions. Shares of Restricted Stock will be:
[1] Forfeited, if all restrictions have not been met at the end of the
Restriction Period, and again become available to be granted under the Plan; or
[2] Released from escrow and distributed to the affected Key Employee (or any
restrictions imposed on the distributed certificate removed) as soon as
practicable, but no later than 60 days, after the last day of the Restriction
Period, if all restrictions have then been met.
8.04 Rights Associated with Restricted Stock. During the Restriction Period:
[1] Key Employees may exercise full voting rights associated with their
Restricted Stock; and
[2] All dividends and other distributions paid with respect to any Restricted
Stock will be held in escrow during the Restriction Period and subject to the
same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid. A reasonable rate of
interest, as determined by the Committee in its sole discretion, will be
credited to the Key Employee and held in escrow during the

-13-



--------------------------------------------------------------------------------



 



Restriction Period with respect to any such cash dividends that were or are
declared and paid during the period beginning on December 20, 2006 and ending on
the last day of the Restriction Period. At the end of the Restriction Period,
any such dividends and interest thereon will be distributed to the Key Employee
or forfeited as provided in Section 8.03.
9.00. PERFORMANCE SHARES AND PERFORMANCE UNITS
9.01 Performance Shares and Performance Unit Grants. The Committee may grant
Performance Shares or Performance Units to Key Employees at any time during the
term of this Plan.
9.02 Performance Criteria.
[1] For each Performance Period, the Committee will establish the Performance
Goal that will be applied to determine the Performance Shares or Performance
Units that will be distributed at the end of the Performance Period.
[2] In establishing each Participant’s Performance Goal, the Committee will
consider the relevance of each Participant’s assigned duties and
responsibilities to factors that preserve and increase the Company’s value.
These factors will include:
[a] Increasing sales;
[b] Developing new products and lines of revenue;
[c] Reducing operating expenses;
[d] Increasing customer satisfaction;
[e] Developing new markets and increasing the Company’s share of existing
markets;
[f] Meeting completion schedules;
[g] Increasing standardized pricing;
[h] Developing and managing relationships with regulatory and other governmental
agencies;
[i] Managing cash;
[j] Managing claims against the Company, including litigation;
[k] Identifying and completing strategic acquisitions; and
[l] Increasing the Company’s book value.

-14-



--------------------------------------------------------------------------------



 



[3] The Committee will make appropriate adjustments to reflect:
[a] The effect on any Performance Goal of any Stock dividend or Stock split,
recapitalization (including, without limitation, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to shareholders, exchange of shares or similar corporate change. This adjustment
to the Performance Goal will be made [i] to the extent the Performance Goal is
based on Stock, [ii] as of the effective date of the event and [iii] for the
Performance Period in which the event occurs. Also, the Committee will make a
similar adjustment to any portion of a Performance Goal that is not based on
Stock but which is affected by an event having an effect similar to those just
described.
[b] A substantive change in a Participant’s job description or assigned duties
and responsibilities.
[4] Performance Goals will be established and communicated to each affected
Participant in an Award Agreement no later than the earlier of:
[a] 90 days after the beginning of the applicable Performance Period; or
[b] The expiration of 25 percent of the applicable Performance Period.
9.03 Earning Performance Shares and Performance Units. As of the end of each
Performance Period, the Committee will certify to the Board the extent to which
each Participant has or has not met his or her Performance Goal. Performance
Shares or Performance Units will be:
[1] Forfeited, to the extent that Performance Goals have not been met at the end
of the Performance Period, and again become available to be granted under the
Plan; or
[2] Valued and distributed, in a single lump sum, to Key Employees, in the form
of cash, Stock or a combination of both (as determined by the Committee) as soon
as practicable, but no later than 60 days, after the last day of the Performance
Period, to the extent that related Performance Goals have been met.
9.04 Rights Associated with Performance Shares and Performance Units. During the
Performance Period, and unless the Award Agreement provides otherwise:
[1] Key Employees may exercise full voting rights associated with their
Performance Shares or Performance Units; and
[2] All dividends and other distributions paid with respect to any Performance
Shares or Performance Units will be held in escrow during the Performance
Period. At the end of the Performance Period, these dividends will be
distributed to the Key Employee or

-15-



--------------------------------------------------------------------------------



 



forfeited as provided in Section 9.03. No interest or other accretion will be
credited with respect to any dividends held in escrow. If any dividends or other
distributions are paid in shares of Stock, those shares will be subject to the
same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.
10.00 STOCK APPRECIATION RIGHTS
10.01 SAR Grants. Subject to the terms of the Plan, the Committee may grant
Freestanding SARs and Tandem SARs (or a combination of each) to Key Employees at
any time during the term of this Plan.
10.02 Exercise Price. The Exercise Price of a SAR will not be less than
100 percent of the Fair Market Value of a share of Stock on the Grant Date.
10.03 Exercise of Freestanding SARs. Freestanding SARs will be exercisable
subject to the terms specified in the Award Agreement.
10.04 Exercise of Tandem SARs. Tandem SARs may be exercised with respect to all
or part of the shares of Stock subject to the related Option by surrendering the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the shares of Stock for which its related
Option is then exercisable. However:
[1] A Tandem SAR will expire no later than the date the related Option expires;
[2] The value of the payout with respect to the Tandem SAR will not be more than
100 percent of the difference between the Exercise Price of the SAR and the Fair
Market Value of a share of Stock on the date the Tandem SAR is exercised; and
[3] A Tandem SAR may be exercised only if the Fair Market Value of a share of
Stock subject to the Option is larger than the Exercise Price of the related
Option.
10.05 Settling SARs. A Member exercising a Tandem SAR or a Freestanding SAR will
receive an amount equal to:
[1] The difference between the Fair Market Value of a share of Stock on the
exercise date and the Exercise Price; multiplied by
[2] The number of shares of Stock with respect to which the Tandem SAR or
Freestanding SAR is exercised.

-16-



--------------------------------------------------------------------------------



 



At the discretion of the Committee, the value of any Tandem SAR or Freestanding
SAR being exercised will be settled in cash, shares of Stock or any combination
of both.
11.00 TERMINATION/BUY OUT
11.01 Retirement. Unless otherwise specified in the Award Agreement, all Awards
that are outstanding (whether or not then exercisable) when a Participant
Retires may be exercised at any time before the earlier of [1] the expiration
date specified in the Award Agreement or [2] 60 months (three months in the case
of Incentive Stock Options) beginning on the Retirement date (or any shorter
period specified in the Award Agreement).
11.02 Death or Disability. Unless otherwise specified in the Award Agreement,
all Awards that are outstanding (whether or not then exercisable) when a
Participant Terminates because of death or Disability may be exercised by the
Participant or the Participant’s Beneficiary at any time before the earlier of
[1] the expiration date specified in the Award Agreement or [2] 60 months
(12 months in the case of an Incentive Stock Option) beginning on the date of
death or Termination because of Disability (or any shorter period specified in
the Award Agreement).
11.03 Termination for Cause. Unless otherwise specified in the Award Agreement,
all Awards that are outstanding (whether or not then exercisable) if a
Participant Terminates for Cause will be forfeited.
11.04 Termination for any Other Reason. Unless otherwise specified in the Award
Agreement or subsequently, any Awards that are outstanding when an Employee
Participant Terminates for any reason not described in Sections 11.01 through
11.03 and which are then exercisable, or which the Committee has, in its sole
discretion, decided to make exercisable, may be exercised at any time before the
earlier of [1] the expiration date specified in the Award Agreement or
[2] 90 days beginning on the date the Employee Participant Terminates.
11.05 Limits on Exercisability/Forfeiture of Exercised Awards. Regardless of any
other provision of this section or the Plan and unless the Committee specifies
otherwise in the Award Agreement, a Member who fails to comply with
Sections 11.05[3] through [9] will:
[1] Forfeit all outstanding Awards; and
[2] Forfeit all shares of Stock or cash (including dividends held in escrow
under Sections 8.04[2] and 9.04[2]) acquired or received by the exercise of any
Award, lapse of any restrictions or attainment of any Performance Goals on the
date of Termination or within 180 days before and 730 days after Terminating,
including any amounts received under a “buy out” as described in Section 11.06
but excluding amounts received as a consequence of a Change in Control as
described in Section 12.00.
The forfeiture described in Sections 11.05[1] and [2] will apply if the Member:

-17-



--------------------------------------------------------------------------------



 



[3] Without the Committee’s written consent, which may be withheld for any
reason or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership or corporation or
becomes the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or a Subsidiary’s) business with which the Member
has been involved anytime within five years before Termination or renders any
service (including, without limitation, advertising or business consulting) to
entities that compete with any portion of the Company’s (or a Subsidiary’s)
business with which the Member has been involved anytime within five years
before Termination;
[4] Refuses or fails to consult with, supply information to or otherwise
cooperate with the Company after having been requested to do so;
[5] Deliberately engages in any action that the Committee concludes has caused
substantial harm to the interests of the Company or any Subsidiary;
[6] Without the Committee’s written consent, which may be withheld for any
reason or for no reason, on his or her own behalf or on behalf of any other
person, partnership, association, corporation or other entity, solicits or in
any manner attempts to influence or induce any employee of the Company or a
Subsidiary to leave the Company’s or Subsidiary’s employment or uses or
discloses to any person, partnership, association, corporation or other entity
any information obtained while an employee or director of the Company or any
Subsidiary concerning the names and addresses of the Company’s and any
Subsidiaries’ employees;
[7] Without the Committee’s written consent, which may be withheld for any
reason or for no reason, discloses confidential and proprietary information
relating to the Company’s and its Subsidiaries’ business affairs (“Trade
Secrets”), including technical information, product information and formulae,
processes, business and marketing plans, strategies, customer information and
other information concerning the Company’s and Subsidiaries’ products,
promotions, development, financing, expansion plans, business policies and
practices, salaries and benefits and other forms of information considered by
the Company to be proprietary and confidential and in the nature of Trade
Secrets;
[8] Fails to return all property (other than personal property), including keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that have been produced by, received by or
otherwise been submitted to the Member in the course of his or her service with
the Company or a Subsidiary; or
[9] Engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before the Participant
Terminated.

-18-



--------------------------------------------------------------------------------



 



11.06 Buy Out of Awards. At any time before a Change in Control or the
commencement of activity that may reasonably be expected to result in a Change
in Control, to the extent permitted by applicable law, the Committee, in its
sole discretion and without the consent of the affected Member, may cancel any
or all outstanding Awards, other than an Award that is subject to Code §409A,
held by that Member, whether or not exercisable, by providing to that Member
written notice (“Buy Out Notice”) of its intention to exercise the rights
reserved in this section. If a Buy Out Notice is given, in the case of an Option
or a SAR (other than an Option or a SAR that is subject to Code §409A), the
Company also will pay to each affected Participant the difference between
[1] the Fair Market Value of the Stock underlying each exercisable Option (or
portion thereof) or SAR (or portion thereof) to be cancelled and [2] the
Exercise Price associated with each exercisable Option or SAR to be cancelled.
With respect to any Award other than an Option, a SAR or an Award that is
subject to Code §409A, the Company will pay to each affected Participant the
Fair Market Value of the Stock subject to the Award. However, unless otherwise
specified in the Award Agreement, no payment will be made with respect to any
Awards that are not exercisable when cancelled under this section. The Company
will complete any buy out made under this section as soon as administratively
possible after the date of the Buy Out Notice. At the Committee’s option,
payment of the buy out amount may be made in cash, in whole shares of Stock or
partly in cash and partly in shares of Stock. The number of whole shares of
Stock, if any, included in the buy out amount will be determined by dividing the
amount of the payment to be made in shares of Stock by the Fair Market Value as
of the date of the Buy Out Notice.
12.00 CHANGE IN CONTROL
12.01 Accelerated Vesting and Settlement. Subject to Section 12.02, on the date
of any Change in Control:
[1] [a] Each Option (other than Directors’ Options) outstanding on the date of a
Change in Control (whether or not exercisable) will be cancelled in exchange [i]
for cash equal to the excess of the Change in Control Price over the Exercise
Price associated with the cancelled Option or, [ii] at the Committee’s
discretion, for whole shares of Stock with a Fair Market Value equal to the
excess of the Change in Control Price over the Exercise Price associated with
the cancelled Option and the Fair Market Value of any fractional share of Stock
will be distributed in cash, and [b] all related Tandem SARs will be cancelled.
However, the Committee, in its sole discretion, may offer the holders of the
Options to be cancelled a reasonable opportunity (not longer than 15 days
beginning on the date of the Change in Control) to exercise all their
outstanding Options (whether or not otherwise then exercisable) by following the
exercise procedures described in Section 6.00;
[2] All Performance Goals associated with Performance Shares or Performance
Units will be deemed to have been met on the date of the Change in Control, all
Performance Periods accelerated to the date of the Change in Control and all
outstanding Performance Shares and Performance Units (including those subject to
the acceleration described in this

-19-



--------------------------------------------------------------------------------



 



subsection) will be distributed in a single lump sum cash payment within 30 days
following such Change in Control; and
[3] Each Freestanding SAR will be deemed to be exercisable and will be
liquidated in a single lump sum cash payment equal to [a] the difference between
the Change in Control Price and the Exercise Price; multiplied by [b] the number
of shares of Stock with respect to which the Freestanding SAR is deemed
exercised.
12.02 Alternative Awards. Section 12.01 will not apply to the extent that the
Committee reasonably concludes in good faith before the Change in Control occurs
that Awards will be honored or assumed or new rights substituted for the Award
(collectively “Alternative Awards”) by the Key Employee’s employer (or the
parent or a subsidiary of that employer) immediately after the Change in
Control, provided that any Alternative Award must:
[1] Be based on stock that is (or, within 60 days of the Change in Control, will
be) traded on an established securities market;
[2] Provide the Key Employee (or each Key Employee in a class of Key Employees)
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions of each Award for which it is substituted, including an
identical or better exercise or vesting schedule and identical or, in the case
of an Award that is not subject to Code §409A, better timing and methods of
payment;
[3] Have substantially equivalent economic value to the Award (determined at the
time of the Change in Control) for which it is substituted; and
[4] Provide that, if the Key Employee’s employment is involuntarily Terminated
without Cause or constructively Terminated by the Key Employee, any conditions
on the Key Employee’s rights under, or any restrictions on transfer or
exercisability applicable to, each Alternative Award will be waived or lapse.
For purposes of this section, a constructive Termination means a Termination by
a Key Employee following a material reduction in the Key Employee’s compensation
or job responsibilities (when compared to the Key Employee’s compensation and
job responsibilities on the date of the Change in Control) or the relocation of
the Key Employee’s principal place of employment to a location at least 50 miles
from his or her principal place of employment on the date of the Change in
Control (or other location to which the Key Employee has been reassigned with
his or her written consent), in each case without the Key Employee’s written
consent.
Notwithstanding anything herein to the contrary, no Alternative Award shall be
made with respect to an Option or SAR if it would cause the Option or SAR to
become “deferred compensation” subject to Code §409A or fail to comply with the
requirements of Code §409A.

-20-



--------------------------------------------------------------------------------



 



12.03 Directors’ Options and Stock Units. Upon a Change in Control, outstanding:
[1] Director Options will be cancelled unless [a] the Stock continues to be
traded on an established securities market after the Change in Control or
[b] the Eligible Director continues to be a Board member after the Change in
Control. In the situations just described, the Director Option will be
unaffected by a Change in Control. Any Director Option to be cancelled under the
first sentence of this Section 12.03[1] will be exchanged [c] for cash equal to
the excess of the Change in Control Price over the Exercise Price associated
with the cancelled Director Option or, [d] at the Committee’s discretion, for
whole shares of Stock with a Fair Market Value equal to the excess of the Change
in Control Price over the Exercise Price associated with the cancelled Director
Option and the Fair Market Value of any fractional share of Stock will be
distributed in cash. However, the Committee, in its sole discretion, may offer
the holders of the Director Options to be cancelled a reasonable opportunity
(not longer than 15 days beginning on the date of the Change in Control) to
exercise all their outstanding Director Options (whether or not otherwise then
exercisable) by following the exercise procedures described in Section 6.00.
[2] Stock Units will be settled within 30 days following the Change in Control
for a lump sum cash payment equal to [a] the Change in Control Price, multiplied
by [b] the number of Stock Units to be settled. Notwithstanding the foregoing,
Non-Grandfathered Stock Units will not be settled under this Section 12.03[2]
unless the Change in Control also constitutes a “change in control event” under
Code §409A and the Treasury Regulations promulgated thereunder. If the Change in
Control does not constitute a “change in control event” under Code §409A, the
Non-Grandfathered Stock Units will be settled as described in Section 7.02.
13.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through on which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee member’s status as a
“non-employee director” as defined in Rule 16b-3 under the Act, or any successor
rule or regulation, with respect to any employee benefit plan of the Company,
[5] cause the Plan to fail to meet requirements imposed by Rule 16b-3 or
[6] without the consent of the affected Member adversely affect any Award issued
before the amendment, modification or termination. However, nothing in this
section will restrict the Committee’s right to exercise the discretion retained
in Section 11.06.
14.00 MISCELLANEOUS
14.01 Assignability. Except as described in this Section 14.01, an Award may not
be transferred except by will or the laws of descent and distribution and,
during the Member’s lifetime, may be exercised only by the Member, the Member’s
guardian or legal representative. However, with the permission of the Committee,
a Member or a specified group of Members may transfer Awards

-21-



--------------------------------------------------------------------------------



 



(other than Incentive Stock Options) to a revocable inter vivos trust, of which
the Member is the settlor, or may transfer Awards (other than an Incentive Stock
Option) to any member of the Member’s immediate family, any trust, whether
revocable or irrevocable, established solely for the benefit of the Member’s
immediate family, any partnership or limited liability company whose only
partners or members are members of the Member’s immediate family or an
organization described in Code §501(c)(3) (“Permissible Transferees”). Any Award
transferred to a Permissible Transferee will continue to be subject to all of
the terms and conditions that applied to the Award before the transfer and to
any other rules prescribed by the Committee. A Permissible Transferee [other
than an organization described in Code §501(c)(3)] may not retransfer an Award
except by will or the laws of descent and distribution and then only to another
Permissible Transferee.
14.02 Beneficiary Designation. Each Member may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Member’s death.
Each designation made will revoke all prior designations made by the same
Member, must be made on a form prescribed by the Committee and will be effective
only when filed in writing with the Committee. If a Member has not made an
effective Beneficiary designation, the deceased Member’s Beneficiary will be his
or her surviving spouse or, if none, the deceased Member’s estate. The identity
of a Member’s designated Beneficiary will be based only on the information
included in the latest beneficiary designation form completed by the Member and
will not be inferred from any other evidence.
14.03 No Guarantee of Employment or Participation. Nothing in the Plan may be
construed as:
[1] Interfering with or limiting the right of the Company or any Subsidiary to
Terminate any Key Employee’s employment at any time;
[2] Conferring on any Participant any right to continue as an Employee or
director of the Company or any Subsidiary;
[3] Guaranteeing that any Employee will be selected to be a Key Employee; or
[4] Guaranteeing that any Member will receive any future Awards.
14.04 Tax Withholding.
[1] The Company will withhold from other amounts owed to the Member, or require
a Member to remit to the Company, an amount sufficient to satisfy federal, state
and local withholding tax requirements on any Award, exercise or cancellation of
an Award or purchase of Stock. If these amounts are not to be withheld from
other payments due to the Member (or if there are no other payments due to the
Member), the Company will defer payment of cash or issuance of shares of Stock
until the earlier of:
[a] Thirty days after the settlement date; or

-22-



--------------------------------------------------------------------------------



 



[b] The date the Member remits the required amount.
[2] If the Member has not remitted the required amount within 30 days after the
settlement date, the Company will permanently withhold from the value of the
Awards to be distributed the minimum amount required to be withheld to comply
with applicable federal, state and local income, wage and employment taxes and
distribute the balance to the Member.
[3] In its sole discretion, which may be withheld for any reason or for no
reason, the Committee may permit a Member to elect, subject to conditions the
Committee establishes, to reimburse the Company for this tax withholding
obligation through one or more of the following methods:
[a] By having shares of Stock otherwise issuable under the Plan withheld by the
Company (but only to the extent of the minimum amount that must be withheld to
comply with applicable state, federal and local income, employment and wage tax
laws);
[b] By delivering to the Company previously acquired shares of Stock that the
Member has owned for at least six months;
[c] By remitting cash to the Company; or
[d] By remitting a personal check immediately payable to the Company.
14.05 Indemnification. Each individual who is or was a member of the Committee
or of the Board will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be made a party or in which he or she
may be involved by reason of any action taken or failure to take action under
the Plan as a Committee member and against and from any and all amounts paid,
with the Company’s approval, by him or her in settlement of any matter related
to or arising from the Plan as a Committee member or paid by him or her in
satisfaction of any judgment in any action, suit or proceeding relating to or
arising from the Plan against him or her as a Committee member, but only if he
or she gives the Company an opportunity, at its own expense, to handle and
defend the matter before he or she undertakes to handle and defend it in his or
her own behalf. The right of indemnification described in this section is not
exclusive and is independent of any other rights of indemnification to which the
individual may be entitled under the Company’s organizational documents, by
contract, as a matter of law or otherwise. The foregoing right of
indemnification is not exclusive and is independent of any other rights of
indemnification to which the person may be entitled under the Company’s
organizational documents, by contract, as a matter of law or otherwise.
14.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees or directors, in cash or property, in a manner not expressly
authorized under the Plan.

-23-



--------------------------------------------------------------------------------



 



14.07 International Employees. To provide the same motivation to materially
increase shareholder value and to enable the Company to attract and retain the
services of outstanding managers at its international locations, the Company
will adopt incentives for its foreign locations that provide, as closely as
possible, the same motivational effect as Awards provided to domestic
Participants. Also, the Committee may grant Awards to Employees who are subject
to the tax laws of nations other than the United States under terms and
conditions that differ from other Awards granted under the Plan but which are
required to comply with applicable foreign tax laws.
14.08 Requirements of Law. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system. Also, no shares of Stock will be issued under
the Plan unless the Company is satisfied that the issuance of those shares of
Stock will comply with applicable federal and state securities laws.
Certificates for shares of Stock delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Stock is then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.
14.09 Term of Plan. The Plan was originally effective upon its adoption by the
Board and approval by the affirmation vote of the holders of a majority of the
shares of voting stock present in person or represented by proxy at the first
Annual Meeting occurring after the Board approved the Plan and is hereby amended
and restated effective as of October 30, 2007. Subject to Section 13.00, the
Plan will continue until November 8, 2012. After January 26, 2006, no Award is
permitted to be granted under this Plan, but all Awards outstanding as of such
date may extend beyond such date in accordance with their respective terms.
14.10 Governing Law. The Plan, and all agreements hereunder, will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the State of Ohio.
14.11 No Impact on Benefits. Plan Awards are incentives designed to promote the
objectives described in Section 1.00. Also, Awards are not compensation for
purposes of calculating a Member’s rights under any employee benefit plan.

-24-